Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants Amendment
Applicant’s amendment filed 9/15/2021 has been received and entered.  Claims 10 and 18 have been amended and claims 1-9, 12-14, 17 have been cancelled.
Claims 10, 11, 15, 16, 18-20 are pending.

Election/Restrictions
Applicant’s election of a species in the reply filed on 8/1/2017 was acknowledged, and upon review of the disclosure and art, the species election of species was withdrawn.
Claims 10, 11, 15, 16, 18-20 are pending and currently under examination.

Claim for Priority
This application filed 10/30/2014 is a continuation of PCT/US2013/031516 filed 3/14/2013, which claims benefit to US provisional application filed 5/1/2012.
Applicants have not commented on the summary of the claim for priority during prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 15, 16, 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
Response to Applicant’s arguments
Applicants note the amendments to the claims and note the basis of the rejection provides Toshiya et al. who teach DNA Sequencing Using Genetic Field Effect Transistor (June 2005) and the specific materials and steps to produce the relevant read data for the method as claimed.
Upon reconsideration of the combination of limitations for the use of arrays and FET for sequencing generally, and obtaining and using the resulting data in ‘determining with a computational circuitry a number of tandem repeats” while not detailed or specifically discussed in the present specification.  Given the general support noted at [0041], [0042], [0050]-[0053] by Applicants, and in review general support for separate elements it is acknowledged that data could be generated that could be computationally analyzed to determine the number of tandem repeats as required of the claims.  Accordingly, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


is withdrawn.
The amendments to the claims to set forth that the copies are secured to polymer matrices in different wells of the well array has obviated the basis of the rejection.

Rejection under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 11, 15, 16, 18-20 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter.
Claim analysis
Claim 10 has been amended and still is generally directed to a method of genotyping an allele that has tandem repeats.  Specifically, the method has been amended to more clearly indicate how the copies or a polynucleotide are attached to the sensor with a polymer matrices, and subsequently sequenced to obtain read data related to the analysis through the steps of:  applying a sample solution including a plurality of copies of a sample polynucleotide to an array of sensors, the sample polynucleotide including a region associated with an allele; measuring using the plurality of sensors of the array of sensors a characteristic of the region of the plurality of copies of the sample polynucleotide; and determining using a computational circuitry and the 
In review of the specification, these steps do not define nor require that there is specific fragment size required and may be dependent on part on the sequence of interest or sample itself.  It is acknowledged that the specification provides several examples that CODIS can range from 100 to 400 bases in length (see [0032] or art of record for CODIS), and other examples of several well known Barcode of Life markers (see [0035]) could be targets of interest present in a sample, but does not provide any particular guidance for unknown number of possible ‘tandem repeats’ that are encompassed and could be present in any sample source comprised by the claims.
With respect to subsequent steps of analyzing the resulting fragmented sequence, the claim requires one active step of step of ‘sequencing’ with an array of sensors.  In view of the specification, the ‘array of sensors’ is not specifically defined, but examples are provided (see for example [0022], [0037]-[0041]) and suggest that the use of different types of sensors provide for different caveats in data collected versus traditional methods.  In [0022] it is stated that:
Various embodiments relate to methods for typing one or a set of genetic markers that can be used to distinguish or identify humans. For example, in some embodiments, the method can utilize an array of sensors (e.g., a nanopore array, chemFET array, etc.) that simultaneously, in parallel, make measurements on a sample (e.g., genetic marker fragments) derived from a test subject or DNA sample, wherein each sensor obtains only partial or inaccurate data, but the results are aggregated across the output of the entire array to accurately infer the marker state of the sample. In some embodiments, the measurements are not taken simultaneously.


“Traditionally, these STR markers, and other markers that use fragment length as the principle difference, have been typed via Capillary Electrophoresis (CE) with optical detection on an instrument such as the Applied BioSystems 3730 DNA Analyzer. The same is true for BarCode of Life species identification applications, which typically rely on full Sanger Sequencing on such an instrument. Thus, traditionally, samples have been collected in the field and sent back to more centralized labs for processing.”

While the specification provides an overview of state of the art, without any specific sensor or sequencing method required of the claims, there does not appear to be any unique data that is provided in this step of the claim.  With respect to the computational circuitry, there is no specific example or definition to this embodiment, and the general support for the analysis of repeats associated with aggregating the data appears consistent with: 
[0038] In some embodiments, the present disclosure utilizes a large number of sensors on an array. In some embodiments, each sensor (or at least some of the sensors) produces a read (e.g., any type of detectable signal) that is not itself of sufficient accuracy, but when suitably averaged together across many sensors, the genetic marker types can be reliably distinguished, giving the array-based approach a capability not inherent in the single or small number of sensors. This in turn can enable a point-of-contact, near-real time identification process in which markers of interest can be isolated from a genetic sample, via PCR or other capture methods, can be introduced to the sensor for highly redundant parallel reads, the parallel reads can be aggregated into those corresponding to the same genetic locus marker, and can then be further clustered and averaged to determine which marker states are present. In some embodiments, these states can then be queried against a remote database of marker profiles via an internet or wireless communications network, and returned to -8-Attorney Docket No.: LT00687USthe point-of-use. 

[0042] For example, as illustrated in FIG. 6, a sensor array 602 includes sensors 604. Signals generated when fragments of DNA are applied to the sensors 604 are transmitted from the sensor array 602 to a computational device 606. Optionally, the computational device can analyze the signal to determine characteristics of the copies of the genetic fragments. Alternatively, the computational device 606 can pass the signals to remote servers or to cloud-based applications 608 that can perform the analysis remotely and return data to the computational circuitry 606. Once characteristics of copies of the DNA fragments are measured, the measured -9- 
Attorney Docket No.: LT00687UScharacteristics can be aggregated and a statistical value indicative of an allele associated with the region located on the copies of the DNA fragments can be determined. In particular, the statistical value can be an average, such as mean, median, or mode of the measured characteristics. For example, the measuring the characteristic can include determining a number of repeats within a variable number tandem repeat region of a DNA fragment. Because rapid sequencing systems can provide lower accuracy measurement, sequence data is analyzed to 

[0059] Data associated with the measurement is aggregated and a statistical value is determined based at least in part on the measured characteristics, as illustrated at 1408. The data can be aggregated, as illustrated in FIG. 13 to provide a distribution of measured values. The statistical value can be determined based on a distribution, as illustrated in FIG. 13. The statistical value can include determining an average. In an example, the statistical value is a mean. In another example, the statistical value is a mode. In a further example, the statistical value is a median.

Specifically, it is the statistical analysis of data that potentially does not provide one consistent length for the tandem repeat, and so the data is assessed for the mean, mode or median that is provided for the various lengths of reads being analyzes (see for example Fig 13).
Response to Applicant’s arguments
Applicants provide an overview of the 2019 Revised Patent Subject Guidance and argue that the claims do not merely recite a generic sensor array, but specify a sensor array including FET sensors, and argue that the purported judicial exception is integrated into a practical application of identifying alleles of an individual represented by tandem repeats.  Applicants argue that the sensors do not provide the same quality of data as other means and thus there are data quality concerns.  The claim amendments and Applicant’s arguments have been fully considered, but not sound persuasive.
In the basis of the rejection, evidence that teach an FET array can be used to determine specific alleles is evidenced by Ou et al (WO 2012/045889-of record).  Additionally, in prosecution the teaching of Toshiya et al. (June 2005) who teach DNA Sequencing Using Genetic Field Effect Transistor has been provided as evidence that the method steps and device using FET were known, and importantly used in obtaining sequence read data for alleles.  The amendments to the claims have been acknowledged, but the present claims are found to provide 
Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 
Previous rejection of record
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category as it is directed a method of genotyping using a sensor array to determine alleles of an individual.

Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follows the analysis of the sensor data and does not appear to provide for a practical application of the judicial exception.  This judicial exception requires steps recited at high level of generality for aggregating and providing an average, and even when practiced on a computer are only stored on a non-transitory instructions, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, the additional element are the steps of applying a sample of an individual to an array where the array to measure the presence or absence of a particular 
In review of the instant specification it appears that the array is a means to obtain sequence data for further analysis (see for example [0040]).  In evaluating the additional elements a review of the guidance and evidence of record appears to suggest that these steps as broadly set forth were known and conventional steps used to obtain sequence data for further analysis.  In view of the record as a whole, there does not appear to be any evidence that the steps alone or in combination provide more than sequence information about a sample.  Further, it appears that once the sequence data is obtained from the steps of measuring using an array, the array is no longer needed or alternatively the data obtained does not feedback into the practice of the steps of the additional elements for the use of the array too obtain sequence information that is the two parts of the claim obtaining sequence data and analyzing the resulting data are separate and can be practiced separately without affect each other.
As analyzed above, each of the limitations of the amended claims have been analyzed and considered alone and in ordered combination and been found to be directed to patent ineligible subject matter.  Applicant’s assertion that there is a practical application of the judicial exception for genotyping since the steps can be used to analyze the data and determining the presence or absence of an allele from data obtained from a sample is not consistent with the guidance of the specification and art of record which generally indicates that the steps of 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

As noted previously, the use of FRET for sequencing as evidenced by Sakata et al (June 2005) provides the basis for the technique and use for sequencing SNPs and any sequence of clinical relevance using the technology.  More generally, as noted in prosecution, the closest art of record is Grondin et al., Law et al. and US2010/0035252 who provide for the physical and general analysis steps for assessing the alleles of an individual, however while the art appreciated that an individual has a combination of alleles none of the references of record teach to ‘aggregate’ the data from sensors that represent data about the alleles and provide and us an ‘average value’ that would be indicative of an allele.  To the contrary, the art provides the suggestion of the importance in obtaining an exact repeat count of an STR for HID purposes in the CODIS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Joseph Woitach/            Primary Examiner, Art Unit 1631